Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Joshua Jacobs, Appellant                               Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 14F1096-
 No. 06-16-00008-CR         v.                          102). Opinion on Remand delivered by
                                                        Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we affirm the trial court’s judgment of conviction, but we reverse
the trial court’s judgment as to punishment and remand this cause to the trial court for a new
punishment hearing.
       We note that the appellant, Joshua Jacobs, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 30, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk